Citation Nr: 9916120	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-21 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to payment of burial benefits for the deceased 
veteran.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1946 to April 1948.  He 
died in December 1996.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  At the time of his death in December 1996, the veteran 
was not in receipt of compensation or pension benefits, nor 
was there any claim for compensation or pension benefits 
pending.  

3.  The veteran died in a non-VA hospital.  


CONCLUSION OF LAW

Entitlement to payment of burial benefits for the deceased 
veteran is not established.  38 U.S.C.A. §§ 2302, 2303, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.1600 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

For purposes of payment of burial expenses, the term 
"veteran" includes persons who died during a period of active 
military, naval or air service under 38 C.F.R. § 3.6 (b)(6) 
or persons who were discharged or released from active 
service under conditions other than dishonorable.  
38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600.  

Payment of burial expenses may be authorized if the veteran 
died as the result of a service-connected disability.  
38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(a).   

If the veteran's death is not service-connected, entitlement 
to payment of burial expenses may be established if: 1) at 
the time of death the veteran was in receipt of pension or 
compensation; or 2) the veteran had an original or reopened 
compensation or pension claim pending at the time of death 
and there is sufficient evidence of record on the date of 
death to support of finding of entitlement to compensation or 
pension prior to death; or 3) the deceased veteran was 
discharged or released from active service for disability 
incurred or aggravated therein, and if no one claims the body 
and there are insufficient resources in the veteran's estate 
to pay the expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. 
§ 3.1600(b).      

Burial benefits are also payable if a veteran dies from non-
service connected causes while properly hospitalized by VA.  
38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c).  

In this case, the veteran died at Lincoln General Hospital in 
December 1996 of a stroke due to or as a consequence of 
peripheral vascular disease.  At that time of his death, the 
veteran was not service-connected for any disabilities and 
did not have any claim for VA benefits pending.  There was no 
evidence that the veteran had been discharged or released 
from active service for disability incurred or aggravated 
therein.  Lincoln General Hospital is not a VA facility.  
Therefore, according to regulation, there is no basis for 
entitlement to burial benefits for the deceased veteran.  
38 U.S.C.A. §§ 2302, 2303, 5107(b); 38 C.F.R. §§ 3.102, 
3.1600. 

In support of her claim, in February 1997 the appellant 
submitted a copy of a letter from the Lancaster County 
Assessor.  The letter indicated that she and the veteran 
received the Homestead Exemption for veterans totally 
disabled by a non-military accident or illness in 1985.  To 
retain the exemption for 1986, they had to reapply, with 
certification of disability by a qualified medical physician 
or the Veteran's Administration, as required by Nebraska law.  
In an attached statement, the appellant indicated that she 
and the veteran received that exemption for 1985 and every 
year thereafter.  She essentially asserted that this 
exemption entitled her to burial benefits.  In her November 
1998 substantive appeal, the appellant specifically claimed 
that receipt of the Homestead Exemption and the associated 
reduction in property taxes constituted compensation for 
purposes of entitlement to burial benefits.

Investigation reveals that the homestead exemption referred 
to in the letter from the Lancaster County Assessor is a 
provision of Nebraska state law.  See Neb. Rev. Stat. Ann. 
§ 77-3508 (1998).  The laws provides for an exemption from 
taxation the homestead of a veteran who is totally disabled 
by non-service connected accident or illness, as well as 
other individuals who have severe disability.  Though the law 
indicates that certification of disability may be provided by 
VA, there is simply no relationship between any tax benefits 
enjoyed by reason of entitlement to the Nebraska homestead 
exemption and compensation awarded under laws administered by 
VA.     

Where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement.  Cacalda 
v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  The law provides for payment of burial benefits only 
under the above specified conditions.  In this case, those 
conditions have not been met.  Although the Board is 
sympathetic to the appellant's claim and the particular 
circumstances therein, action by the Board and VA is bound by 
the applicable law and regulations as written.  38 U.S.C.A. 
§ 7104(c).  Accordingly, the appellant's claim must be denied 
for lack of legal merit.  


ORDER

Entitlement to payment of burial benefits for the deceased 
veteran is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

